Citation Nr: 9916097	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-29 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for a left leg 
disability as a result of surgery performed at a Department 
of Veterans Affairs facility in July 1961.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1950 and from September 1950 to September 1951.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating action of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied benefits 
under 38 U.S.C.A. § 1151 (West 1991) for injury to the left 
leg as a result of surgery performed at a VA facility in July 
1962.  The veteran submitted a notice of disagreement (NOD) 
in July 1995 and the RO issued a statement of the case (SOC) 
in September 1995.  The veteran's substantive appeal was 
received later that same month.  

In June 1996, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  

The Board remanded the case in October 1997 in order to 
afford the veteran an opportunity to have a personal hearing 
before a Member of the Board sitting at the RO.  The veteran 
and his wife testified at a personal hearing before the 
undersigned Member of the Board in August 1998.  A transcript 
of that hearing is also associated with the record. 


REMAND

Initially, the Board notes that in September and October 
1998, the veteran submitted additional evidence directly to 
the Board in support of his claim.  New evidence must be 
considered by the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless that right is waived in writing.  38 C.F.R. § 20.1304 
(1998).  Neither the veteran nor his representative has 
waived RO consideration of this evidence, and therefor these 
documents must be returned to the RO for consideration. 

As stated in the claim received in September 1993, the 
veteran contends that his left leg disability increased in 
severity as a result of surgery at a VA medical center on 
July 17, 1961.  He maintains that he later developed venous 
insufficiency and required a total left knee replacement in 
that same leg.  The RO determined that the veteran's 
condition was a natural progression of his disability and 
denied the claim.

38 U.S.C.A. § 1151 provides that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in part, that in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the subsequent 
physical condition resulting from disease or injury.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(b)(c).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  

In order to avoid possible misunderstanding as to the 
governing law, the Board notes that earlier interpretations 
of the statute and regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the veteran's claim was filed before October 1997, it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Therefore, neither evidence of an unforeseen event nor 
evidence of VA negligence would be required in order for this 
claim to be granted.

Medical records associated with the claims folder include the 
operative report and discharge summary pertaining to the July 
1961 surgery, consisting of patellectomy and debridement, 
left knee.  In developing the claim, the RO requested all 
evidence and pertinent documents from the VA Medical Center 
(VAMC) Fayetteville, where the veteran underwent the 
procedure at issue.  In February 1995, the VAMC forwarded 
copies of treatment records and noted that those were "all 
the records we have."  

Additional VA treatment notes include an April 1977 chart 
extract which noted the veteran's complaints that his left 
leg "started to swell up" within a few years of the initial 
knee surgery and his report that he had been seen by a 
private physician who recommended surgery to correct venous 
insufficiency in that leg.  

In a September 1993 statement, a private physician noted that 
he had been following the veteran since 1979 for problems 
referable to his lower extremities.  The physician noted the 
veteran's July 1961 left knee surgery and indicated that 
"[s]ubsequent to this, the [veteran] developed progressive 
discomfort in the extremity due to both the development of 
osteoarthritis of the knee as well as venus [sic] 
insufficiency that was dramatically aggravated by his 
surgery."  

Complete treatment records from that physician have not been 
obtained, nor have records been requested from the private 
physician referred to in earlier VA treatment records.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  From a review of the record it 
appears that relevant evidence may exist, or could be 
obtained, that, if true, would make the veteran's claim 
"plausible" and that such evidence has not been submitted 
with the application.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that further development of the evidence is 
necessary prior to appellate decision, specifically a medical 
opinion as to whether the veteran's left leg disorder 
increased or was aggravated by the July 1961 surgery, or 
whether any increase in disability is merely a natural 
progression of the condition or would be considered a 
necessary consequence of the surgery.  In addition, to comply 
with the duty to assist, records should be requested 
concerning the veteran's award of Social Security benefits.  
Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992). 

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his left leg 
disabilities prior and subsequent to 
1961.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  The RO should also 
contact the VAMC Fayetteville and request 
that they obtain records of outpatient 
treatment of the veteran prior to the 
1961 surgery and records of follow-up 
treatment.  If these records are 
unavailable, it should be so noted.

2.  The Social Security Administration 
should be requested to provide any 
administrative decision and the 
underlying medical records used as a 
basis to award the veteran Social 
Security Disability benefits.

3.   After the above noted records are 
associated with the claims folder, the 
veteran's file should be referred to an 
orthopedic specialist.  The specialist 
should review the file in its entirety 
and render an opinion for the record as 
to whether the veteran's post-July 1961 
surgery left leg pathology reflects a 
chronic increase in severity over the 
pre-operative status of the left leg 
disability.  If the answer is in the 
affirmative, the reviewing specialist 
should comment on whether any increase is 
a natural progression of the disability, 
is a necessary consequence of the 
surgery, is due to the surgery, or is due 
to an intervening cause.  The rationale 
for the opinion given should be explained 
in detail.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical records and 
documentation of medical opinions have 
not been obtained, appropriate corrective 
action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim, including the 
evidence submitted directly to the Board.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










